Citation Nr: 0810440	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-09 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to a compensable rating for a right tibial 
stress fracture.

2.	Entitlement to a compensable rating for a left tibial 
stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from October 1993 to March 
1994 and January 1996 to January 1999.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
that granted service connection for right and left tibial 
stress fractures with evaluations of 0 percent effective July 
30, 1999.  

This case was previously before the Board in December 2005 
and September 2006 and was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review. 


FINDINGS OF FACT

1.	The veteran failed, without good cause, to report for or 
undergo VA examinations that were scheduled in conjunction 
with his claims for compensable ratings for his right and 
left tibial stress fractures.

2.	The record does not show that the veteran's right tibial 
stress fracture results in any impairment of the tibia or 
fibula.  The veteran has not identified any functional 
limitation of the right leg that would warrant a higher 
rating under any applicable rating criteria.

3.	The record does not show that the veteran's left tibial 
stress fracture results in any impairment of the tibia or 
fibula.  The veteran has not identified any functional 
limitation of the left leg that would warrant a higher rating 
under any applicable rating criteria.



CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 0 percent for 
a right tibial stress fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.21, 4.40, 4.45 and Part 4, Diagnostic Codes 5260, 
5261, 5262, 5263 (2007).

2.	The criteria for an evaluation in excess of 0 percent for 
a left tibial stress fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 
4.40, 4.45 and Part 4, Diagnostic Codes 5260, 5261, 5262, 
5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001; rating 
decisions in May 2001 and January 2002; a statement of the 
case in February 2003; and supplemental statements of the 
case in December 2003, November 2004, and May 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the 
adjudication in the July 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has attempted to obtain medical examinations in 
relation to these claims but the veteran failed to report.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Increased Rating

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes (DC) identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
allow consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, however, are applicable only in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

When there is no diagnostic code specific to the disability  
for which the veteran is service-connected, the service- 
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the  
anatomical localization, symptomatology and functional  
impairment.  See 38 C.F.R. §§ 4.20, 4.27.  

The veteran's right and left tibial stress fractures have 
been analogously rated 0 percent disabling under DC 5299-5262 
(impairment of tibia and fibula).  Under that code, malunion 
of the tibia and fibula with slight knee or ankle disability 
is rated 10 percent disabling; malunion of the tibia and 
fibula with moderate knee or ankle disability is rated 20 
percent disabling; and malunion of the tibia and fibula with 
marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling.  38 
C.F.R. § 4.71a.

This case was remanded in December 2005 and September 2006 
for the purpose of obtaining an examination to determine the 
level of disability resulting from the veteran's 
disabilities.  The veteran was given proper notice of the VA 
examination in November 2006.  He, however, did not present 
for either examination and has not shown good cause for his 
failures to report.  Correspondence from the RO informed the 
veteran that failure to report for a scheduled VA examination 
may have adverse consequences, including the possible denial 
of his claim.  The veteran has furnished no other medical 
evidence which would serve as a viable substitute for the 
scheduled examinations.  See 38 C.F.R. § 3.326(b).

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  


The veteran's service medical records show that he complained 
of pain in both of his shins in January 1997.  He was 
subsequently diagnosed with stress fractures in both legs in 
February 1998.  However, the record does not show that the 
veteran has complained of or sought treatment specifically 
for his stress fractures since separation.  Additionally, the 
medical evidence does not contain a diagnosis of any chronic 
bilateral leg conditions.  

Since the evidence does not show that the veteran's right or 
left tibial stress fracture causes slight knee or ankle 
disabilities, 10 percent ratings are not warranted under DC 
5262.  The record also does not show that the veteran has 
limitation of flexion or extension in either leg or a 
diagnosis of genu recurvatum.  Thus, DCs 5260, 5261, and 5263 
are inapplicable.  In fact, the veteran has not identified 
any functional limitation that would warrant a higher rating 
under any applicable rating criteria for either leg.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  Hence, the Board finds 
that the weight of the credible evidence demonstrates that 
the veteran's bilateral stress fractures do not warrant a 
compensable rating under any of the applicable diagnostic 
criteria.  Accordingly, the claim must be denied. 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).


ORDER

Entitlement to a compensable rating for a right tibial stress 
fracture is denied.

Entitlement to a compensable rating for a left tibial stress 
fracture is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


